                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA


 PIERRE PINSON,                              )
                                             )        Civil Action No. 14 – 416
                          Petitioner,        )
                                             )
                     v.                      )        District Judge Joy Flowers Conti
                                             )        Magistrate Judge Lisa Pupo Lenihan
 BRIAN COLEMAN and THE                       )
 ATTORNEY GENERAL OF THE                     )
 STATE OF PENNSYLVANIA,                      )
                                             )
                          Respondents.       )



                                              ORDER



       AND NOW, this 21st day of June, 2019 for the reasons set forth in the accompanying

memorandum opinion;

       IT IS HEREBY ORDERED that the Report and Recommendation of the magistrate

judge (ECF No. 31) is adopted as the opinion of the court.

       IT IS FURTHER ORDERED that the Motion for Relief from Judgment (ECF No. 24)

filed by petitioner Pierre Pinson (“Petitioner”) is denied.

       IT IS FURTHER ORDERED that Petitioner’s Motion for a Certificate of Appealability

(ECF No. 32) is denied.

       AND IT IS FURTHER ORDERED that pursuant to Rule 4(a)(1) of the Federal Rules

of Appellate Procedure, Petitioner has thirty (30) days to file a notice of appeal as provided by

Rule 3 of the Federal Rules of Appellate Procedure.
                                                  1
                                         By the court:


                                         /s/ Joy Flowers Conti_____
                                         Joy Flowers Conti
                                         United States District Judge

Cc:   Pierre Pinson
      EK2844
      SCI Fayette
      50 Overlook Drive
      LaBelle, PA 15450

      Counsel of record
      (Via CM/ECF electronic mail)




                                     2
